DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fixing point 16
Fixing point 17

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
“free pivot link” (Claim 1 Line 12)
The claims and specification refer to a “free pivot link” as element 25. However, this element is only shown in Fig. 6b as a dot, which coincides with the element “X”, which is described as an axis of rotation and is shown in Figs. 1b, 2a, 2b, 3b, 4b, 5b, and 6b.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:
Claim 1 Line 7: The recitation “the first element” lack antecedent basis. While it is clear that the first element is one of the previously recited “two elements” the Examiner recommends amending the claims to indicate that the first element is one of the previously recited “two elements” or alternatively to amends the “two elements” (Claim 1 Line 2; Claim 1 Lines 3-4; Claim 1 Line 6; Claim 1 Line 8) to be “a first element and a second element” or some similar language. 
Claim 1 Line 7: The recitation “the second element” lack antecedent basis. While it is clear that the second element is one of the previously recited “two elements” the Examiner recommends amending the claims to indicate that the second element is one of the previously recited “two elements” or alternatively to amends the “two elements” (Claim 1 Line 2; Claim 1 Lines 3-4; Claim 1 Line 6; Claim 1 Line 8) to be “a first element and a second element” or some similar language.
Claim 1 Line 11: The recitation “a first of the two elements” appears to be a typo and should be amended to “the first element”.
Claim 4 Lines 2-3; Claim 5 Line 3: The recitation “the pivot link” should be amended to “the free pivot link” to remain consistent with the prior recitation of the claim element (Claim 1 Line 12).
Claim 6 Line 6: The recitation “between its fixing points” should be amended to “between the first fixing point and the second fixing point” to remain consistent with prior recitation of the claim elements (Claim 1 Lines 6-7).
Claim 6 Lines 7-8: The recitation “between its fixing points” should be amended to “between the first fixing point and the second fixing point” to remain consistent with prior recitation of the claim elements (Claim 1 Lines 6-7).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi (US 2019/0279070).
Regarding Claim 1, Hayashi discloses a robot comprising: 
Two elements (first element 328, second element 325) that are movable with respect to one another (see [0053], disclosing that the head portion 316 can move relative to the trunk portion 318; 
A joint (see [0054] disclosing that three shafts 320, 322, and 324 are used from controlling movement of the head, and accordingly create a joint) having at least one degree of freedom connecting the two elements (see Fig. 2; see also [0053], disclosing three separately controllable axes, which would accordingly provide three degrees of freedom).
A flexible and elastic film (314) (see [0035], disclosing that element 104, which includes element 314 is a “soft material having an elasticity” and accordingly is a flexible and elastic film) that surrounds the joint (see Fig. 2) and is fixed to each of the two elements (see Fig. 2, showing fixation through elements 316 and 318), the film being stretched between a first fixing point on the first element (see Fig. 2, showing a first fixing point that connects elements 328 and element 320, and that the film stretches axially over this point) and a second fixing point on the second element (see Fig. 2, showing fixation through element 325 and element 316; note that the claim doesn’t require that the film is fixed directly to these two points, merely that it is stretched between these two points, accordingly in an axial direction, the figure shows stretching between the bottom left corner of the first element and the top left corner of the second element) in at least one configuration of the two elements (see Fig. 2, showing a “configuration” of the elements, which is being interpreted as a joint stationary position, noting that depending on which way the two elements move relative to one another, one side of the film will stretch and the other will compress), the tension in the film varying depending on a variation in a distance between the two fixing points during movements of the joint about the configuration (the Examiner notes this is an inherent property of elastic materials, and that in Hooke’s Law the “tensile” or stress is equal to the Young’s modulus for the material multiplied by the strain, which is the variation in distance; σ = Eε), and a collar (318) that surrounds a first of the two elements (see Fig. 2, showing the collar surrounds the first element 328) and is connected to the first element by way of a free pivot link 
	Regarding Claim 2, Hayashi further discloses the robot as claimed in claim 1, wherein the tension in the film is substantially proportional to the variation in the distance (the Examiner notes this is an inherent property of elastic materials, and that in Hooke’s Law the “tensile” or stress is equal to the Young’s modulus for the material multiplied by the strain, which is the variation in distance; σ = Eε; and accordingly this feature is disclosed).
Regarding Claim 4, Hayashi further discloses the robot as claimed in claim 1, wherein the joint is rotatable about a first axis (see Fig. 2, showing that shaft 322 creates a first axis of rotation), and wherein an axis of rotation of the pivot link (see Fig. 2, showing the axis of rotation of the pivot link would be coaxial with shaft 320) connecting the collar to the first element is coincident with the first axis (note: coincident is considered a broad term and is being interpreted as “of similar nature”; see Fig. 2, showing that the pivot link rotates relative to the head due to shaft 320 that provides the axis of rotation of the pivot link in a similar pivoting manner as shaft 322, and accordingly is of a similar nature).
Regarding Claim 5, Hayashi further discloses the robot as claimed in claim 4, wherein a range of angular displacement of the joint about the first axis is greater than a range of angular displacement of the pivot link about the first axis (see Fig. 2, showing that the pivot link does not pivot about the first axis, and accordingly any range of motion of the joint pivoting about the first axis would be greater than the pivot link about the first axis).
Regarding Claim 11, Hayashi further discloses the robot as claimed in claim 1, wherein the film comprises an electrically insulating material (see [0043], disclosing that the film can be made of rubber, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0279070).
Regarding Claim 6, Hayashi further discloses the robot as claimed in claim 1, wherein the joint is rotatable about a first axis (see Fig. 2, showing a shaft 320, with the first axis being defined by rotation of the shaft) and about a second axis (see Fig. 2, showing a shaft 324, with the second axis being defined by rotation of the shaft) perpendicular to the first axis (see Fig. 2), but does not disclose the particular range of motion of the joint.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Hayashi with a range of movements along the first and second axes to be similar to the range of movement of a human head via the neck, to provide a more realistic and therefore appealing aesthetic to a human user.
The resulting Combination would result in an angular displacement of the joint about the first axis (shaft 320, which is associated with the first axis controls rotation of the head in a left/right direction and provides approximately 120-160 degrees of movement) is greater than an angular displacement of the joint about the second axis (shaft 324), and wherein an angular sector about the first axis that is taken up by the film between its fixing points is greater than an angular sector about the second axis that is taken up by the film between its fixing points (see Fig. 2, showing that the film covers the robot, and that any angular displacement would cause the film to stretch or compress based on that displacement, and since there is a great angular displacement due to rotation about the first axis than the second axis, the film would have to take up more of this angular sector by stretching more).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0279070) in view of Cermak (US 2006/0063597).
Regarding Claim 7, Hayashi does not disclose if the film is preloaded. However, Cermak with is directed to improvements in sealing joints, teaches pre-tensioning a seal circumferentially about an object the cover is to be attached to (see Abstract; see also [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Hayashi with a film that is pretensioned circumferentially around a portion of the joint as taught in Cermak to provide adequate sealing to prevent containments such as dust and moisture from entering the joint from outside, which would in turn increase the useful life of the robot joint but preventing premature wear and failure of internal components.
The resulting Combination would result in the film being preloaded so as to maintain tension on either side of the joint (for example by pre-tensioning the film to the first element or the second element, or preferably both to prevent the entry of foreign containments into the joint) over at least a part of a range of angular displacement of the joint (the pre-tensioning would be in a circumferential manner about either the first and/or the second element, and accordingly would be maintained along the entire range of angular displacement since stretching would be perpendicular to the circumferential preload).

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0279070) in view of Bevins (US 2015/0314434).
Regarding Claims 8-10, Hayashi further discloses that the film can be a film having an elasticity “such as urethane, rubber, a resin, or a fiber”, but does not disclose that the film is a fabric (claim 8) that is either a polyether-polyurea copolymer material (claim 9) or a breathable fabric material (claim 10).
However, Bevins which is directed to improvements in elastic covers, teaches the use of elastic film covers made of elastane (see [0053], disclosing the use of elastane; see also NPL “Spandex”, as 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Hayashi with an “elastane” cover (and accordingly a fabric that is polyether-polyurea copolymer and breathable) as taught in Bevins to provide a stronger and more durable material for the film cover of the robot compared to rubber (see NPL “Spandex”).
Regarding Claim 12, Hayashi further discloses that the film can be a film having an elasticity “such as urethane, rubber, a resin, or a fiber”, but does not disclose an electrically conducting material.
However, Bevins which is directed to improvements in elastic covers, teaches the use of a cover having electrically conductive material (see [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Hayashi with an electrically conductive film has taught in Bevins to protect and shield internal electrical components within the robot (such as battery packs and circuit boards) from electrical discharges that would otherwise damage these components (see Bevins [0051]), which would result in the robot joint requiring more frequent maintenance to replace damaged components, or would otherwise reduce the overall useful life of the robot joint.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (10,625,593). In view of Hayashi (US 2019/0279070).
Regarding Claim 13, Gillett discloses a humanoid robot (see Fig. 3A) having a torso (see Fig. 3A, showing a torso portion that contains element 130) and a pelvis (see Fig. 3A, showing a pelvis portion having an element 115), with a joint connecting the torso to the pelvis (see Figs. 3A and 3B, showing 
Hayashi as set forth above, teaches a robot joint accordingly to claim 1 (see the 35 U.S.C. 102(a)(2) rejection of Claim 1 above) for connecting a robot head to a robot body by way of a neck joint. One having ordinary skill in the art would have readily appreciated that a neck joint and a waist joint provide a similar three axes of rotation and with a similar range of movements. Since the Hayashi joint can provide separate control about the three axes (see Hayashi [0054]), the robot could perform more realistic and complex movements, and since the neck joint is already a known joint design, costs in developing the robot could be significantly reduced by reusing the neck joint in the waist joint.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot disclosed in Gillett with the joint as taught in Hayashi to allow for realistic humanoid movements of the robot about the waist that can each be separately controlled, and to further save costs in designing the robot by incorporating a known joint design.

Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658